Appeal from a judgment of the Herkimer County Court (Patrick L. Kirk, J.), rendered January 11, 2006. The judgment convicted defendant, upon his plea of guilty, of attempted sexual abuse in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
Defendant appeals from a judgment convicting him upon his plea of guilty of attempted sexual abuse in the first degree (Penal Law §§ 110.00, 130.65 [3]). Following his guilty plea and prior to sentencing, defendant was arrested, in *1290violation of a condition of the plea agreement. Inasmuch as the record establishes that “ ‘the information supporting the arrest was reliable and accurate,’ ” we conclude that County Court properly imposed an enhanced sentence by refusing to afford defendant youthful offender status and to allow defendant to withdraw his plea (People v Williams, 35 AD3d 1198, 1199 [2006]). Defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution (see People v Lopez, 71 NY2d 662, 665 [1988]), and this case does not fall within the narrow exception to the preservation requirement (see id. at 666). Finally, the sentence is not unduly harsh or severe. Present—Scudder, EJ., Smith, Centra, Fahey and Pine, JJ.